ORDER

PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of possession of a controlled substance, in violation of section 195.202 RSMo (2000). The trial court found him to be a prior drug offender and sentenced *491him to seven years imprisonment, to be served concurrently with the other sentences he was then serving.
No error of law appears and no jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).